Citation Nr: 1224291	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-35 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1986 and from January 2003 to September 2004.  He also served in the U.S. Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently returned to the Montgomery, Alabama RO.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in May 2009, the Veteran cancelled his hearing request.


FINDING OF FACT

Hypertension was not present in service or manifested to a compensable degree within the first year after discharge from service; and the Veteran's current hypertension is not etiologically related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the record reflects that the Veteran was provided all required notice, by letter mailed in November 2006, prior to the initial adjudication of the claim.

In addition, the pertinent treatment records have been obtained and the Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

General Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.    § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Service treatment records show that on medical examination in June 1987, the Veteran had a normal heart and vascular system.  His blood pressure was recorded as 118/72.  On a corresponding Report of Medical History (RMH), the Veteran indicated that he was in good health and did not have high or low blood pressure.  Another medical examination report from April 1991 reflects that the Veteran had a normal heart and vascular system; his blood pressure was noted to be 120/70.  The Veteran indicated on an April 1991 RMH that he did not have high or low blood pressure.

A medical examination report from June 1996 also reflects that the Veteran had a normal heart and vascular system.  The systolic blood pressure reading on the report was illegible, but the diastolic blood pressure reading was 100.  The Veteran indicated on a corresponding RMH that he did not know if he had high or low blood pressure.

A service medical examiner indicated on a May 2001 report that the Veteran had a normal heart and vascular system.  The Veteran noted on a corresponding RMH that he did not have high or low blood pressure.

An April 2003 triage note from a private facility reflects a blood pressure reading of 178/84.

A service treatment record from November 2003 contains a blood pressure reading of 143/81.  In March 2004, a medical provider recorded a blood pressure reading of 152/86.  In April 2004, the Veteran's blood pressure was noted to be 136/88.

In June 2004, a service treatment provider recorded a blood pressure reading of 161/94.  The note reflects that the Veteran had no prior history of hypertension, and the Veteran was requested to return for a blood pressure check in five days.  The subsequent June 2004 service treatment record contains a blood pressure reading of 153/82.

On VA compensation and pension general examination in December 2004, the examiner recorded blood pressure readings of 146/86, 149/73, and 148/86.

A private treatment record from January 2006 contains a blood pressure reading of 140/100.  The blood pressure reading taken at the same facility six days later was 128/60.

On VA compensation and pension examination in September 2008, the Veteran recounted having an occasional elevated blood pressure reading during his military service.  It was noted that the Veteran was not placed on medication for hypertension while he was on active duty.  The report reflects that the Veteran was started on medication for hypertension about 18 months previously (around April 2007).  The Veteran controlled his present hypertension with Enalapril.  The examiner recorded blood pressure readings of 151/96, 147/89, and 146/100.

The examiner reviewed the service treatment records and post-service treatment records.  Several blood pressure readings were cited and commented on.  The examiner acknowledged that the service records showed some elevated blood pressure readings, and the examiner attributed those readings to episodes when the Veteran experienced pain.  The examiner commented that he did not locate documentation of sustained blood pressure elevation in the Veteran's service treatment records.  The examiner opined that it was not at least as likely as not that the Veteran's current hypertension had its onset during his military service in June 2004, as the Veteran's blood pressure readings in April 2004 and in December 2004 were normal.

On review of the evidence above, the Board finds the Veteran's claimed hypertension is not etiologically related to service.  

The Board recognizes that although the Veteran has been employed in the private sector as a correctional officer, his military occupational specialty was 91A10 (medical specialist).  As such, the Veteran has some medical knowledge, although he has not been shown to be an actual physician.  Significantly, in his statements to the RO, the Veteran has never claimed to have been given a diagnosis of hypertension while he was on duty or during his first post-active duty year.  He has merely pointed out the occasional elevated blood pressure reading in the record.  He has not asserted that he had sustained elevated blood pressure readings at any time while he was on active duty or during his first post-active duty year.  He has not commented or opined on the totality of the blood pressure readings present in the record.  As such, to whatever extent the Veteran's statements could be construed as implying the presence of hypertension during his active duty service or during his first post-active duty year, the Board finds them to be outweighed by the other evidence of record.

Contrastingly, the September 2008 VA examiner is a doctor.  She commented on specific in-service and post-service blood pressure readings.  She accounted for both the occasional in-service elevated blood pressure readings as well as the lower blood pressure readings of record.  She explained and provided adequate reasons for her opinion that it was not as least as likely as not that the Veteran's current hypertension had its onset during his military service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  For these reasons, the Board finds that the opinion of the September 2008 VA examiner to be the most persuasive opinion of record regarding the Veteran's hypertension and his service.  The Board additionally notes that other than the Veteran's own opinion, there is no other medical opinion of record which gives any indication that the Veteran's hypertension is (or might be) related to his active service.

Additionally, as reviewed above, the evidence does not show that the Veteran had hypertension to any degree within the first year after discharge from service.  Accordingly, presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

In sum, the Board has found the claimed hypertension was not present in service or manifested to a compensable degree within the first year after discharge from service, and is not etiologically related to active service.  Accordingly, the criteria are not met for service connection on either a direct or presumptive basis and the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


